Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to an epoxy resin composition or a prepreg comprising the epoxy resin composition.
Group II, claim(s) 8, drawn to a fiber-reinforced composite material.
Group III, claim(s) 9, drawn to a method for producing a fiber-reinforced composite material.
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the epoxy resin composition according to claim 1, Suzumura et al. (JP 2003-073456 A, machine translation in English used for citation). Suzumura teaches an epoxy resin composition comprising an epoxy resin having epoxy resins with three or more functionalities [abstract, 0013], which reads on an epoxy resin composition comprising constituent [A] below: [A] a tri- or higher functional epoxy resin as claimed. Suzumura teaches that the epoxy resin composition further comprise an aromatic amine-based curing material [abstract, 0013], which reads on the limitation wherein the epoxy resin composition further comprises constituent [B] below: [B] an aromatic amine as claimed. Suzumura teaches that the epoxy resin composition further comprises a heat-curable latent curing agent [abstract, 0013] that is an imidazole-based catalyst [0019, 0038], which reads on the limitation wherein the epoxy resin composition further comprises constituent [C] below: [C] an imidazole compound as claimed. Suzumura teaches that the ratio of the number of moles of the epoxy group of the epoxy resin to the number of moles of the active hydrogen of the aromatic amine-based curing agent is 1 / 0.1 to 1 / 0.7 [0021, 0040], which reads on the limitation wherein the epoxy resin composition satisfies condition (I): (I) 0.10 ≤ b/a ≤ 0.70, wherein a (mol) denotes a number of epoxy groups in 100 g of the epoxy resin composition, and b (mol) denotes a number of active hydrogens contained in the constituent [B]. Suzumura teaches that the heat-curable latent curing agent [abstract, 0013] that is an imidazole-based catalyst [0019, 0038] is present in an amount that is 3 to 40 parts by mass per 100 parts by mass of the epoxy resin [0039], wherein the epoxy resin optionally comprises tetraglycidyldiaminophenylmethane, triglycidylaminophenol [0016], and a novolac type epoxy resin having at least three or .
Suzumura does not teach with sufficient specificity that the epoxy resin composition satisfies condition (I): (I) 0.20 ≤ b/a ≤ 0.60. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize Suzumura’s ratio of the number of moles of the epoxy group of the epoxy resin to the number of moles of the active hydrogen of the aromatic amine-based curing agent to be 1 / 0.20 to 1 / 0.60, which would read on the limitation wherein the epoxy resin composition satisfies condition (I): (I) 0.20 ≤ b/a ≤ 0.60 as claimed. One of ordinary skill in the art would have been motivate to do so because it would have been beneficial for optimizing rigidity of Suzumura’s epoxy resin composition, minimizing the number of unreacted amine residues in a cured product of Suzumura’s epoxy resin composition, minimizing brittleness of Suzumura’s epoxy resin composition, and optimizing the glass transition temperature of a cured product of Suzumura’s epoxy resin composition because Suzumura teaches that the ratio of the number of moles of the epoxy group of the epoxy resin to the number of moles of the active hydrogen of the aromatic amine-based curing agent is 1 / 0.1 to 1 / 0.7 [0021, 0040], that when it is less than 1 / 0.1, the cured product obtained by the secondary curing is at the glass transition temperature and/or high temperature [0040], that if it exceeds 1 / 0.7, rigidity tends to decrease, the 
Suzumura does not teach with sufficient specificity that the epoxy resin composition satisfies condition (II): (II) 0.002 ≤ c/a ≤ 0.014. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the ratio of the number of moles of Suzumura’s of the imidazole group of Suzumura’s heat-curable latent curing agent that is an imidazole-based catalyst to the number of moles of the epoxy group of Suzumura’s epoxy resin to be 0.002 / 1 to 0.014 / 1, which would read on the limitation wherein the epoxy resin composition satisfies condition (II): (II) 0.002 ≤ c/a ≤ 0.014 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Suzumura’s epoxy resin composition to cure at a temperature of 80°C or lower, for optimizing rigidity of Suzumura’s epoxy resin composition, for optimizing stability of Suzumura’s epoxy resin composition at room temperature, and for optimizing the glass transition temperature of a cured product of Suzumura’s epoxy resin composition because Suzumura teaches that the heat-curable latent curing agent [abstract, 0013] that is an imidazole-based catalyst [0019, 0038] is present in an amount that is 3 to 40 parts by mass per 100 parts by mass of the epoxy resin [0039], that if the amount is less than 3 parts by mass, the primary curing at a low temperature of 80°C or lower may be insufficient [0039], that the rigidity may be reduced [0039], that the stability of the epoxy resin composition at room temperature may be reduced [0039], that if the amount .
A telephone call was made to Jaya Sharma on 02/10/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.